                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )            No. 4:18-CR-00293-DGK-02
                                               )
TREVOR SCOTT SPARKS,                           )
                                               )
       Defendant.                              )

   ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
  DENYING DEFENDANT’S MOTION TO SUPPRESS AND MOTION TO DISMISS
         COUNT THREE OF SECOND SUPERSEDING INDICTMENT

       Before the Court are Defendant’s Motion to Suppress (Doc. 166), Defendant’s Motion to

Dismiss Count Three of the Second Superseding Indictment (Doc. 167), and United States

Magistrate Judge John T. Maughmer’s Report and Recommendation (Doc. 236). The Court has

read the Government’s responses to Defendant’s motions (Docs. 186, 188), Defendant’s replies

(Docs. 189, 190), and Defendant’s Objections to Judge Maughmer’s Report and Recommendation

(Doc. 237). The Court has also reviewed the transcript from the evidentiary hearing held on

September 18, 2019, (Doc. 210) and the admitted exhibits.

       After carefully reviewing Judge Maughmer’s report and conducting an independent review

of the record and applicable law, see L.R. 74.1(a), the Court ADOPTS the Report and

Recommendation (Doc. 236). The Court DENIES Defendant’s Motion to Suppress (Doc. 166)

and his Motion to Dismiss Count Three of the Second Superseding Indictment (Doc. 167).

       IT IS SO ORDERED.

Date: January 27, 2020                             /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT
